EXHIBIT 10.26(d)

REVOLVING LOAN NOTE



U.S.$30,000,000

May 9, 2006





 

FOR VALUE RECEIVED, the undersigned, STEINER LEISURE LIMITED, a company
organized under the laws of The Commonwealth of The Bahamas (the "Borrower"),
HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of SUNTRUST BANK (the
"Lender") Thirty Million Dollars, in lawful currency of the United States
(U.S.$30,000,000) or, if less, the aggregate unpaid amount of all "Revolving
Loans" (as defined in the Credit Agreement) made by the Lender to such Borrower
pursuant to the "Credit Agreement" (as defined below), on the "Termination Date"
(as such term is defined in the Credit Agreement) or on such earlier date as may
be required by the terms of the Credit Agreement. Capitalized terms used herein
and not otherwise defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.

Both principal and interest are payable in Dollars to the Administrative Agent
(as defined below), to such account as the Administrative Agent may designate,
in same day funds. At the time of each Revolving Loan, and upon each payment or
prepayment of principal of each Revolving Loan, the Lender shall make a notation
either on the schedule attached hereto and made a part hereof, or in such
Lender's own books and records, in each case specifying the amount of such
Revolving Loan, the respective Interest Period thereof (in the case of
Eurocurrency Rate Loans) or the amount of principal paid or prepaid with respect
to such Revolving Loan, as applicable; provided that the failure of the Lender
to make any such recordation or notation shall not affect the Obligations of the
undersigned Borrower hereunder or under the Credit Agreement.

This Revolving Loan Note is one of the promissory notes referred to in, and is
entitled to the benefits of, that certain Amended and Restated Credit Agreement
dated as of December 9, 2003, by and among the Borrower, the institutions from
time to time parties thereto as lenders, SUNTRUST BANK, as Lender and as
Administrative Agent (the "Administrative Agent") (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"). The Credit Agreement, among other things, (i) provides for the
making of Revolving Loans by the Lender to the Borrower under the Credit
Agreement from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar Amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Loan to it being evidenced by this
Revolving Loan Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

--------------------------------------------------------------------------------

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

This Revolving Loan Note constitutes a renewal, amendment and replacement of the
Amended and Restated Revolving Loan Note dated June 30, 2005, made by Borrower
to the order of SunTrust Bank, (the "Renewed Note"). This Revolving Loan Note
does not extinguish the debt evidenced by the Renewed Note or constitute a
novation thereof, and it continues to evidence the indebtedness evidenced by the
Renewed Note.

This Revolving Loan Note shall be interpreted, and the rights and liabilities of
the parties hereto determined, in accordance with the laws of the State of
Florida.

THE BORROWER AND (BY ACCEPTANCE HEREOF) THE LENDER EACH WAIVE ANY RIGHT THEY MAY
HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
HEREUNDER OR RELATING HERETO.

Whenever in this Revolving Loan Note reference is made to the Administrative
Agent, the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Revolving Loan Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower's successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

IN WITNESS WHEREOF

, the Borrower has caused this Revolving Loan Note to be signed by its duly
authorized officer as of the date first set forth above.





STEINER LEISURE LIMITED




By/s/  Stephen Lazarus___________
Name: Stephen Lazarus
Title: Senior Vice President



 

--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS




 

 

Date

Amount of Loan

Type of

Loan

Interest Period/ Rate

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation Made By

             